



Exhibit 10.4
KVH INDUSTRIES, INC.
AMENDED AND RESTATED PLEDGE AGREEMENT
This AMENDED AND RESTATED PLEDGE AGREEMENT (this “Agreement”) is made as of this
30th day of October, 2018 by and between KVH INDUSTRIES, INC., a Delaware
corporation having a principal place of business at 50 Enterprise Center,
Middletown, Rhode Island 02842-5279 (the “Pledgor”) and BANK OF AMERICA, N.A., a
national bank having a place of business at 100 Westminster Street, Providence,
Rhode Island 02903-2394, as Administrative Agent (the “Agent”).
R E C I T A L S
WHEREAS, the Pledgor, the Agent and the lenders party thereto (the “Existing
Lenders”) have entered into that certain Credit Agreement dated as of July 1,
2014 (as amended and in effect on and prior to the date hereof, the “Existing
Credit Agreement”);
WHEREAS, the Pledgor and the Agent have entered into that certain Pledge
Agreement dated as of July 1, 2014 (as amended and in effect on and prior to the
date hereof, the “Existing Pledge Agreement”) with respect to the Pledged Equity
Interests (as defined below);
WHEREAS, the Pledgor has requested that the Existing Credit Agreement be amended
and restated to, among other things, (i) extend the maturity date of the
obligations secured under the Existing Credit Agreement and effect certain other
amendments thereto, and (ii) provide for Bank of America, N.A. to serve as
Administrative Agent, for itself and certain of the Existing Lenders and for the
other Lenders, and as Swingline Lender and L/C Issuer, under the terms and
conditions set forth therein (as amended and in effect on and prior to the date
hereof, the “Credit Agreement”) (all capitalized terms used but not defined
herein shall have the meaning given to such terms in the Credit Agreement);
WHEREAS, the Pledgor intends that the security interests granted pursuant to
this Agreement shall constitute valid security interests securing the Secured
Obligations; and
WHEREAS, as security for the Secured Obligations, the Pledgor is pledging to the
Agent sixty-five percent (65%) of the issued and outstanding ordinary shares of
KVH Industries UK Ltd., a company incorporated in the United Kingdom with its
registered address at 2A Queen Street, Leeds, West Yorkshire, UK LS1 2TW
(“Issuer”), (all such shares and ownership interests, collectively, the “Pledged
Equity Interests”);
NOW, THEREFORE, in consideration of the foregoing premises and value received,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
SECTION 1.Definitions. All capitalized terms used herein without definition
shall have the respective meanings provided therefor in the Credit Agreement.
Terms used herein and not defined in the Credit Agreement or otherwise defined
herein that are defined in the UCC (as defined below) have such defined meanings
herein, unless the context otherwise indicates or requires, and the following
terms shall have the following meanings:
Cash Collateral. See Section 3.
Cash Collateral Account. See Section 3





--------------------------------------------------------------------------------





Pledged Collateral. The Pledged Equity Interests and any other property at any
time pledged to the Agent hereunder (whether described herein or not) and all
income therefrom, increases therein and proceeds thereof, including without
limitation any and all Cash Collateral, but excluding any dividends,
distributions, income, increases or proceeds received by the Pledgor to the
extent expressly permitted by Section 5.
Pledged Equity Interests. See Recitals.
UCC. The Uniform Commercial Code of the State of New York, as amended and in
effect from time to time.
SECTION 2.    The Pledge.
(a)    In order to secure the full and punctual payment and performance of the
Secured Obligations in accordance with the terms thereof, and for the benefit of
the Secured Parties, the Pledgor hereby pledges and grants a security interest
in all of the Pledgor's right, title and interest in and to the Pledged
Collateral, and all of the Pledgor's rights, entitlements and privileges with
respect to the Pledged Collateral. Contemporaneously with the execution and
delivery hereof, the Pledgor is delivering executed, undated stock powers for
each of the Pledged Equity Interests evidenced by certificates as noted on Annex
A hereto.
(b)    In the event that the issuer of Pledged Collateral at any time issues any
additional or substitute shares of capital stock of any class, or any other
additional or substitute ownership interests, the Pledgor will immediately
deliver to the Agent certificates representing all such shares as additional
security for the Secured Obligations. All such additional or substitute shares
or ownership interests shall constitute Pledged Collateral and be subject to all
provisions of this Agreement.
(c)    Notwithstanding any provision herein or in any other Loan Document to the
contrary, at no time shall greater than sixty-five percent (65%) of the issued
and outstanding shares or other ownership interests of the Issuer (or any
successor issuer of the Pledged Collateral) owned by the Pledgor be pledged, or
subject to any Lien in favor of, the Agent or any other Secured Party. All
Pledged Equity Interests constitute Pledged Collateral and are subject to all
provisions of this Agreement.
SECTION 3.    Liquidation, Recapitalization, Etc.
(a)    Any sums or other property paid or distributed upon or with respect to
any of the Pledged Collateral, whether by dividend or redemption or upon the
liquidation or dissolution of the issuer thereof or otherwise, shall, except to
the limited extent provided in Section 5, be paid over and delivered to the
Agent to be held by the Agent as security for the payment and performance in
full of all of the Secured Obligations. In the event that, pursuant to the
recapitalization or reclassification of the capital of the issuer thereof or
pursuant to the reorganization thereof, any distribution of capital shall be
made on or in respect of any of the Pledged Collateral or any such property,
then such distribution of capital shall be paid over and delivered to the Agent
to be held by the Agent as security for the Secured Obligations. Except to the
limited extent provided in Section 5, all sums of money and property paid or
distributed in respect of the Pledged Collateral, whether as a dividend or upon
such a liquidation, dissolution, recapitalization or reclassification or
otherwise, that are received by the Pledgor shall, until paid or delivered to
the Agent, be held in trust for the Agent as security for the payment and
performance in full of all of the Secured Obligations.





--------------------------------------------------------------------------------





(b)    All sums of money that are delivered to the Agent pursuant to this
Section 3 shall be deposited into an interest bearing account with the Agent
(the “Cash Collateral Account”). So long as no Event of Default has occurred
which is continuing, upon the request by the Pledgor, funds from time to time in
the Cash Collateral Account shall be invested in time deposits (“Time Deposits”)
that are satisfactory to both the Agent and the Pledgor. Interest earned on the
Cash Collateral Account and on the Time Deposits, and the principal of the Time
Deposits at maturity that is not invested in new Time Deposits, shall be
deposited in the Cash Collateral Account. The Cash Collateral Account, all sums
from time to time credited to the Cash Collateral Account, any and all Time
Deposits, any and all instruments or other writings evidencing Time Deposits and
any and all proceeds of any thereof are hereinafter referred to as the “Cash
Collateral.”
(c)    Unless and until the Facility Termination Date has occurred, the Pledgor
shall have no right to withdraw sums from the Cash Collateral Account, to
receive any of the Cash Collateral or to require the Agent to part with the
Agent's possession of any instruments or other writings evidencing any Time
Deposits. So long as no Event of Default has occurred which is continuing and
subject to any provisions to the contrary in the Credit Agreement, the Pledgor
shall have the right to direct that any sums in the Cash Collateral Account be
applied to such of the Secured Obligations as the Pledgor may request.
SECTION 4.    Warranty of Title; Authority. The Pledgor hereby represents and
warrants that: (a) the Pledgor has good and marketable title to the Pledged
Collateral subject to no pledges, liens, security interests, charges, or other
Liens except the pledge and security interest created by this Agreement and any
other Permitted Liens, and (b) the Pledgor has full power, authority and legal
right to execute, deliver and perform the Pledgor's obligations under this
Agreement and to pledge and grant a security interest in all of the Pledged
Collateral pursuant to this Agreement, and the execution, delivery and
performance hereof and the pledge of and granting of a security interest in the
Pledged Collateral hereunder have been duly authorized by all necessary action
and do not contravene any law, rule or regulation or any judgment, decree or
order of any tribunal or of any agreement or instrument to which the Pledgor is
a party or by which the Pledgor or any of the Pledgor's property is bound or
affected or constitute a default thereunder. The Pledgor covenants that (x) the
Pledgor will defend the Agent's rights and security interest in such Pledged
Collateral against the claims and demands of all persons whomsoever; (y) except
as permitted by the Credit Agreement, the Pledgor is not and will not become a
party to or otherwise be bound by any agreement, other than this Agreement and
the other Financing Documents, which restricts in any manner the rights of any
present or future holder of any of the Pledged Collateral with respect thereto,
and (z) upon the delivery of the Pledged Collateral, the Agent will have a valid
and perfected security interest in the Pledged Collateral subject to no prior
lien. The Pledgor further covenants that the Pledgor will have legal title to
and the right to pledge and grant a security interest in the Pledged Collateral
hereafter pledged or in which a security interest is granted to the Agent
hereunder and will likewise defend the Agent's rights, pledge and security
interest thereof and therein.
SECTION 5.    Dividends, Voting, Etc., Prior to Maturity. So long as no Event of
Default shall have occurred and be continuing, the Pledgor shall be entitled to
receive all cash dividends, distributions, income, increases or proceeds paid in
respect of the Pledged Equity Interests, to vote the Pledged Equity Interests
and to give consents, waivers and ratifications in respect of the Pledged Equity
Interests; provided, however, that no vote shall be cast or consent, waiver or
ratifications given by the Pledgor if the effect thereof would impair any of the
Pledged Equity Interests or be inconsistent with or result in any violation of
any of the provisions of the Credit Agreement. All such rights of the Pledgor to
receive cash dividends, distributions, income, increases or proceeds, to vote
and give consents, waivers and ratifications with respect to the Pledged Equity
Interests shall, at the Agent's option, as evidenced by the Agent's notifying
the Pledgor of such election in writing, cease in case an Event of Default shall
have occurred and be continuing.





--------------------------------------------------------------------------------





SECTION 6.    Remedies.
(a)    If an Event of Default shall have occurred and be continuing, the Agent
shall thereafter have the following rights and remedies (to the extent permitted
by applicable law) in addition to the rights and remedies of a secured party
under the UCC, all such rights and remedies being cumulative, not exclusive, and
enforceable alternatively, successively or concurrently, at such time or times
as the Agent deems expedient:
(i)    the Agent may cause any or all of the Pledged Equity Interests to be
transferred of record into the name of the Agent or its nominee;
(ii)    if the Agent so elects and gives notice of such election to the Pledgor
in writing, the Agent may vote any or all shares of the Pledged Equity Interests
(whether or not the same shall have been transferred into the Agent's name or
the name of the Agent's nominee or nominees) for any lawful purpose, including,
without limitation, if the Agent so elects, for the liquidation of the assets of
the issuer thereof, and give all consents, waivers and ratifications in respect
of the Pledged Equity Interests and otherwise act with respect thereto as though
the Agent were the outright owner thereof (the Pledgor hereby irrevocably
constituting and appointing the Agent the proxy and attorney-in-fact of the
Pledgor, with full power of substitution, to do so);
(iii)    the Agent may demand, sue for, collect or make any compromise or
settlement the Agent deems suitable in respect of any Pledged Collateral;
(iv)    the Agent may sell, resell, assign and deliver, or otherwise dispose of
any or all of the Pledged Collateral, for cash or credit or both and upon such
terms at such place or places, at such time or times and to such entities or
other persons as the Agent thinks expedient, all without demand for performance
by the Pledgor or any notice or advertisement whatsoever except as expressly
provided herein or as may otherwise be required by law;
(v)    the Agent may set off against the Secured Obligations any and all sums
owing by the Agent or the Lenders to the Pledgor or held by the Agent or the
Lenders, including without limitation, any sums credited to the Cash Collateral
Account and any Time Deposits; and
(vi)    the Agent may sell any of the Pledged Collateral at a public or private
sale or at any broker's board or any exchange, for cash, upon credit or for
future delivery, at such price or prices as the Agent may deem satisfactory.





--------------------------------------------------------------------------------





(b)    In the event of any disposition of the Pledged Collateral as provided in
clause (iv) of Section 6(a), the Agent shall give to the Pledgor at least ten
(10) days' prior written notice of the time and place of any public sale of the
Pledged Collateral or of the time after which any private sale or any other
intended disposition is to be made. The Pledgor hereby acknowledges that ten
(10) days' prior written notice of such sale or sales shall be reasonable
notice. The Agent may enforce the Agent's rights hereunder without any other
notice and without compliance with any other condition precedent now or
hereunder imposed by statute, rule of law or otherwise (all of which are hereby
expressly waived by the Pledgor, to the fullest extent permitted by law). The
Agent may buy any part or all of the Pledged Collateral at any public sale and,
if any part or all of the Pledged Collateral is of a type customarily sold in a
recognized market or is of the type which is the subject of widely-distributed
standard price quotations, the Agent may buy at private sale and may make
payments thereof by any means. The Agent may apply the cash proceeds actually
received from any sale or other disposition to the reasonable expenses of
retaking, holding, preparing for sale, selling and the like, to reasonable
attorneys' fees, travel and all other expenses which may be incurred by the
Agent in attempting to collect the Secured Obligations or to enforce this
Agreement or in the prosecution or defense of any action or proceeding related
to the subject matter of this Agreement, and then to the Secured Obligations in
such order or preference as the Agent may determine after proper allowance for
the Secured Obligations not then due. Only after such applications, and after
payment by the Agent of any amount required by §9-615(a)(3) of the UCC, or any
successor statute thereto, need the Agent account to the Pledgor for any
surplus. To the extent that any of the Secured Obligations are to be paid or
performed by a person other than the Pledgor, the Pledgor expressly waives (to
the fullest extent permitted by law) and agrees not to assert any rights or
privileges which the Pledgor may have as a Debtor under the UCC with regard to
any actions taken or not taken or notices or other information provided to
others, by the Agent with respect thereto or any rights of redemption, rights to
injunctive relief or claims for losses in connection therewith.
(c)    The Pledgor recognizes that the Agent may be unable to effect a public
sale of the Pledged Collateral by reason of certain prohibitions contained in
certain applicable laws, but may be compelled to resort to one or more private
sales thereof to a restricted group of purchasers. The Pledgor agrees that any
such private sales may be at prices and other terms less favorable to the Agent
than if sold at public sales and that such private sales shall not by reason
thereof be deemed not to have been made in a commercially reasonable manner. The
Agent shall be under no obligation to delay a sale of any of the Pledged
Collateral for the period of time necessary to permit the issuer of such
securities to register such securities for public sale under any applicable law,
even if the issuer would agree to do so. Subject to the foregoing, the Agent
agrees that any sale of the Pledged Collateral shall be made in a commercially
reasonable manner.
(d)    The Pledgor further agrees to do or cause to be done all such other acts
and things as may be reasonably necessary to make any sales of any portion or
all of the Pledged Collateral pursuant to this Section 6 valid and binding and
in compliance with any and all applicable laws, regulations, orders, writs,
injunctions, decrees or awards of any and all courts, arbitrators or
governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at the Pledgor's expense. Notwithstanding the
foregoing, the Pledgor shall not be obligated to register, or to cause the
issuer of the Pledged Collateral to register, the Pledged Collateral under any
federal or state securities laws in connection with any sale of the Pledged
Collateral by the Agent. The Pledgor further agrees that a breach of any of the
covenants contained in this Section 6 will cause irreparable injury to the
Agent, that the Agent has no adequate remedy at law in respect of such breach
and, as a consequence, agrees that each and every covenant contained in this
Section 6 shall be specifically enforceable against the Pledgor and the Pledgor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants.





--------------------------------------------------------------------------------





SECTION 7.    Marshalling. The Agent shall not be required to marshal any
present or future security for (including but not limited to this Agreement and
the Pledged Collateral), or other assurances of payment of, the Secured
Obligations or any of them, or to resort to such security or other assurances of
payment in any particular order. All of the Agent's rights hereunder and in
respect of such security and other assurances of payment shall be cumulative and
in addition to all other rights, however existing or arising. To the extent that
the Pledgor lawfully may, the Pledgor hereby agrees that the Pledgor will not
invoke any law relating to the marshalling of collateral that might cause delay
in or impede the enforcement of the Agent's rights under this Agreement or under
any other instrument evidencing any of the Secured Obligations or under which
any of the Secured Obligations is outstanding or by which any of the obligations
is secured or payment thereof is otherwise assured, and to the extent that the
Pledgor lawfully may the Pledgor hereby irrevocably waives the benefits of all
such laws.
SECTION 8.    Pledgor's Obligations Not Affected. The obligations of the Pledgor
hereunder shall remain in full force and effect without regard to, and shall not
be impaired by (a) any exercise or nonexercise, or any waiver, by the Agent of
any right, remedy, power or privilege under or in respect any of the Secured
Obligations or any security thereof (including this Agreement); (b) any
amendment to or modification of the Credit Agreement, any other Loan Document or
any of the Secured Obligations; (c) any amendment to or modification of any
instrument (other than this Agreement) securing any of the Secured Obligations;
or (d) assurances of payment of, any of the Secured Obligations or the release
or discharge or termination of any security or other assurances of payment or
performance for any of the Secured Obligations; whether or not the Pledgor shall
have notice or knowledge of any of the foregoing.
SECTION 9.    Transfer, Etc., by Pledgor.
(a)    Except to the extent permitted under the Credit Agreement, without the
prior written consent of the Agent, request for which will be reasonably
considered by Agent, the Pledgor will not sell, assign, transfer or otherwise
dispose of, grant any option with respect to, or pledge or grant any security
interest in or otherwise grant any Lien on any of the Pledged Collateral or any
interest therein, except for the pledge thereof and security interest therein
provided for in this Agreement and any other Permitted Liens.
(b)    With respect to the pledge and/or transfer of the Pledged Collateral
pursuant to this Agreement, to the fullest extent permitted by applicable law,
each of the Pledgor and the Subsidiaries hereby waives any and all restrictions
against the pledge and/or transfer of the Pledged Collateral contained in
Pledgor's and the Subsidiaries' formation and/or governing documents, including
all amendments thereto.
SECTION 10.    Power of Attorney. PLEDGOR HEREBY IRREVOCABLY GRANTS TO THE AGENT
PLEDGOR'S PROXY (EXERCISABLE FROM AND AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT WHICH IS CONTINUING AND SUBJECT TO THE TERMS OF THIS AGREEMENT) TO VOTE
ANY PLEDGED INTEREST AND APPOINTS THE AGENT AS PLEDGOR'S ATTORNEY-IN-FACT
(EXERCISABLE FROM AND AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT WHICH IS
CONTINUING) TO PERFORM ALL OBLIGATIONS OF PLEDGOR UNDER THIS AGREEMENT AND TO
EXERCISE ALL OF THE AGENT'S RIGHTS HEREUNDER. THE PROXY AND POWER OF ATTORNEY
HEREIN GRANTED, AND EACH STOCK POWER AND SIMILAR POWER NOW OR HEREAFTER GRANTED
(INCLUDING ANY EVIDENCED BY A SEPARATE WRITING) ARE COUPLED WITH AN INTEREST AND
ARE IRREVOCABLE PRIOR TO FINAL PAYMENT IN FULL OF THE OBLIGATION.





--------------------------------------------------------------------------------





SECTION 11.    Further Assurances. The Pledgor will do all such acts, and will
furnish to the Agent all such financing statements, certificates, legal opinions
and other documents and will obtain all such governmental consents and corporate
approvals and will do or cause to be done all such other things as the Agent may
reasonably request from time to time in order to give full effect to this
Agreement and to secure the rights of the Agent hereunder, all without any costs
or expense to the Agent.
SECTION 12.    Agent's Exoneration. Under no circumstances shall the Agent be
deemed to assume any responsibility for or obligation or duty with respect to
any part or all of the Pledged Collateral of any nature or kind or any matter or
proceedings arising out of or relating thereto, other than (a) to exercise
reasonable care in the physical custody of the Pledged Collateral and (b) after
an Event of Default shall have occurred and be continuing to act in a
commercially reasonable manner. The Agent shall not be required to take any
action of any kind to collect, preserve or protect the Agent's or the Pledgor's
rights in the Pledged Collateral or against other parties thereto. The Agent's
prior recourse to any part or all of the Pledged Collateral shall not constitute
a condition of any demand, suit or proceeding for payment or collection of any
of the Secured Obligations.
SECTION 13.    No Waiver, Etc. Neither this Agreement nor any term hereof may be
changed, waived, discharged or terminated except by a written instrument
expressly referring to this Agreement and to the provisions so modified or
limited, and executed by the party to be charged. No act, failure or delay by
the Agent shall constitute a waiver of the Agent's rights and remedies hereunder
or otherwise. No single or partial waiver by the Agent of any default or right
or remedy that the Agent may have shall operate as a waiver of any other
default, right or remedy or of the same default, right or remedy on a future
occasion. The Pledgor hereby waives presentment, notice of dishonor and protest
of all instruments, included in or evidencing any of the Secured Obligations,
the Pledged Collateral and any and all other notices and demands whatsoever
(except as expressly provided herein or in the Credit Agreement).
SECTION 14.    Notice, Etc. All notices, requests and other communications
hereunder shall be made in the manner set forth in the Credit Agreement.
SECTION 15.    Termination. Upon the Facility Termination Date, this Agreement
shall terminate and the Agent shall, at the Pledgor's request and expense,
return such Pledged Collateral and Cash Collateral in the possession or control
of the Agent as has not theretofore been disposed of pursuant to the provisions
hereof, together with any moneys and other property at the time held by the
Agent hereunder. Upon a Disposition of any Pledged Collateral permitted pursuant
to the Credit Agreement, unless an Event of Default shall have occurred and be
continuing Agent shall, upon the request of the Pledgor, release such Pledged
Collateral from the lien imposed by this Agreement and/or any other Loan
Document.
SECTION 16.    Overdue Amounts. Until paid, all amounts due and payable by the
Pledgor hereunder shall be a debt secured by the Pledged Collateral and shall
bear, whether before or after judgment, interest at the default rate set forth
under the Credit Agreement.
SECTION 17.    Governing Law; Consent to Jurisdiction. THIS AGREEMENT IS
INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT AND SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. The Pledgor
agrees that any suit for the enforcement of this Agreement may be brought in the
courts of the State of New York or any federal court sitting therein and
consents to the non-exclusive jurisdiction of such court and to service of
process in any such suit being made upon the Pledgor by mail at the address
specified in the Credit Agreement. The Pledgor hereby waives any objection that
the Agent may now or hereafter have to the venue of any such suit or any such
court or that such suit is brought in an inconvenient court.





--------------------------------------------------------------------------------





SECTION 18.    Waiver of Jury Trial. THE PLEDGOR WAIVES THE PLEDGOR'S RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
PERFORMANCE OF ANY SUCH RIGHTS OR OBLIGATIONS. Except as prohibited by law, the
Pledgor waives any right which the Pledgor may have to claim or recover in any
litigation referred to in the preceding sentence any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages. The Pledgor (a) certifies that neither the Agent nor any
representative, agent or attorney of the Agent has represented, expressly or
otherwise, that the Agent would not, in the event of litigation, seek to enforce
the foregoing waivers and (b) acknowledges that, in entering into the Credit
Agreement to which the Agent is a party, the Agent is relying upon, among other
things, the waivers and certifications contained in this Section 18.
SECTION 19.    Miscellaneous. The headings of each section of this Agreement are
for convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon the
Pledgor and his respective successors and assigns, and shall inure to the
benefit of the Agent and its successors and assigns. If any term of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity of
all other terms hereof shall be in no way affected thereby, and this Agreement
shall be construed and be enforceable as if such invalid, illegal or
unenforceable term had not been included herein. This Agreement may be signed in
any number of counterparts, each of which shall be an original with the same
effect as if the signatures thereto and hereto were upon the same instrument.
The Pledgor acknowledges receipt of a copy of this Agreement.
[Signature Page Follows]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, intending to be legally bound, the Pledgor and the Agent
have caused this Agreement to be duly executed by their respective authorized
officers as of the date first above written.
WITNESSED:








   /s/ FELISE FEINGOLD
           Felise Feingold
PLEDGOR:


KVH INDUSTRIES, INC.




By:    /s/ DONALD W. REILLY
Name: Donald W. Reilly
Title: Chief Financial Officer
WITNESSED:










/s/ BRIDGETT J. MANDUK MOWRY
   Bridgett J. Manduk Mowry
ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A.,
as Administrative Agent




By:    /s/ KEVIN AHART
Name: Kevin L. Ahart
Title: Vice President










